Title: To James Madison from James Madison, Jr., 29 [September] 1801
From: Madison, James
To: Madison, James


Dear Uncle.
Madison 29th. [September] 1801.
Since I saw you, I have visited several small Towns on James River, for the purpose of procuring a place for vending Goods; but found them all well supply’d with people of that description. Mr Shepherd advises me strongly to go to Stevensburg, as there is not at this time a tolerable Store in that place. He says more goods may be sold there than ever was vended at this Mill, and the payments better. If so the place cannot be a bad one. I have determined to go there with a well chosen parcel of goods, tho at the same time shall be cautious, with respect to the quantity. I leave this early in the morning for Frdbg. and from thence to Baltimore; Mr. S. Stone inform’d me some time ago by way of Mr Richards, that he would render me any service in his power, and at the same time observ’d that a letter from you to Mr Saml. Smith of Baltimore wd. be of infinite service. If you will be so good as to furnish me with such a letter, the favor never will be forgotten. Your Nephew.
James Madison jr
 

   RC (NN).


   Madison omitted to write the month; it is supplied here by conjecture on the basis of Alexander Shepherd to JM, 8 Oct. 1801.


   Alexander Shepherd, who had married Elizabeth Madison, the eldest daughter of Francis and Susana Bell Madison, was the brother-in-law of James Madison, Jr. (see “To the honorable George Wythe Judge of the Richmond District Chancery court,” n.d. [InHi: English Collection, Hite-Bowman Papers]).


   William S. Stone was a Fredericksburg merchant with whom the Madisons had regular business dealings (see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:147, 148 n. 2).


   James Madison, Jr., eldest son of Francis and Susana Bell Madison, had attended Hampden-Sydney Academy and then served as a clerk with the Falmouth, Virginia, merchant Robert Dunbar, who handled wheat crops from Montpelier (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 14:146 n. 1, 15:309–10 and n. 1).

